Citation Nr: 0413041	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  02-13 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
residuals of a left wrist fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from January 1944 to December 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 RO rating decision 
which denied an increase in a noncompensable rating for 
service-connected residuals of a left wrist fracture.  A 
September 2003 RO decision increased the rating for the left 
wrist disability to 10 percent.  


FINDINGS OF FACT

The veteran's residuals of a left wrist fracture (minor upper 
extremity) are manifested by no more than malunion of the 
ulna with bad alignment and some limitation of motion with no 
ankylosis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left wrist fracture have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5211, 5214, 5215 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1944 to 
December 1945.  His service medical records indicate that in 
August 1945 he was permanently excused from physical training 
that involved the use of his left arm.  The December 1945 
separation examination report noted that he had fractured his 
left wrist and it was X-rayed in September 1945.  

The veteran underwent a VA general medical examination in 
February 1992.  It was noted that he was right-handed.  The 
examiner reported, as to the left wrist, that palmar flexion 
was 70 degrees and that dorsiflexion was 60 degrees.  There 
was full rotation in both wrists.  The examiner indicated 
that ulnar deviation was to 45 degrees on the left wrist and 
that radial deviation was to 20 degrees.  It was reported 
that there was evidence of a shorter left arm than a right 
arm.  The diagnoses did not refer to a left wrist disability.  

In April 1992, the RO granted service connection and a 
noncompensable (0 percent) rating for residuals of a left 
wrist fracture.  

The veteran underwent a VA general medical examination in 
March 1996.  It was noted that he was right-handed.  The 
examiner reported that the upper extremities failed to reveal 
any abnormalities and that he was able to move both arms in 
all directions with minimal complaints and limitations.  The 
left wrist had limitation in range of motion, with 
dorsiflexion limited to 40 degrees, palmar flexion limited to 
70 degrees, radial deviation limited up to 20 degrees, and 
ulnar deviation limited to 40 degrees.  The impression 
included residuals from a left wrist injury with X-rays 
showing status post trauma.  A March 1996 radiological 
report, as to the left wrist, indicated an impression of 
deformity of the distal ulna, not recent, post-traumatic, and 
partially united to the rest of the ulna.  

In August 2000, the veteran submitted his current claim for 
an increased rating for his service-connected residuals of a 
left wrist fracture.  

A March 2001 VA treatment record noted that the veteran's 
past medical history included closed treatment of an ulnar 
shaft fracture with manipulation.  

The veteran underwent a VA examination in March 2001.  It was 
noted that he had a history of a trauma to his left wrist.  
The veteran reported that he sustained a fracture with 
subsequent hyperostosis of the distal ulna.  He indicated 
that such was not a problem at that time.  

An October 2001 VA treatment record noted that the veteran 
complained of occasional pain with loss of muscle strength in 
the left wrist from an old wrist fracture injury.  He stated 
that the pain would last for several weeks and then 
spontaneously resolve.  He denied any edema.  It was reported 
that he had a past medical history with included closed 
treatment of an ulnar shaft fracture with manipulation.  

The veteran underwent a VA orthopedic examination in 
September 2003.  It was noted that he fractured his left 
wrist in the service.  He reported that he still had episodes 
of pain as well as difficulty carrying objects.  He also 
stated that his wrist would give way.  Range of motion of the 
left wrist was 45 degrees of plantar flexion and 
dorsiflexion, 80 degrees pronation, and 55 degrees 
supination.  It was noted that the he lacked 30 percent of 
the strength of his grip in the hand and that he had full 
range of motion of the fingers.  The examiner reported that 
the veteran was legally blind and that he did not work.  The 
examiner indicated that the veteran did need help with 
activities of his daily living, but that such was because of 
his blindness and not because of his fracture or injuries of 
the wrist.  The examiner commented that the veteran would get 
episodes of giving way and pain which caused him to have an 
increase in his functional disability, but that he was unable 
to state to what degree.  The diagnosis was residual fracture 
of the left wrist.  The examiner commented that loss of 
motion was approximately 40 percent to 50 percent and that 
there was some loss of functional capacity.  

In September 2003, the RO increased the rating for the 
service-connected residuals of a left wrist fracture to 10 
percent.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for an increase 
in a 10 percent rating for residuals of a left wrist 
fracture.  A VA examination has been provided, and relevant 
medical records obtained.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The veteran's left arm is his minor upper extremity.  When a 
minor upper extremity is involved, impairment of the ulna is 
rated 10 percent when there is malunion with bad alignment.  
A 20 percent rating is assigned when there is ulna nonunion 
of the upper half, with false movement, without loss of bone 
substance or deformity; or when there is nonunion in the 
lower half.  38 C.F.R. § 4.71a, Diagnostic Code 5211.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

The maximum rating for limitation of motion of the wrist is 
10 percent, and such is assigned when dorsiflexion is less 
than 15 degrees or where palmar flexion is limited in line 
with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  
A rating in excess of 10 percent for a wrist disability is 
available only where it is shown that there is wrist 
ankylosis of a specified degree.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  

At the recent September 2003 VA orthopedic examination, the 
veteran reported that he had episodes of pain as well as 
difficulty carrying objects with his left wrist.  He also 
stated that his wrist would give way.  Range of motion of the 
left wrist included plantar flexion and dorsiflexion of 45 
degrees, pronation of 80 degrees, and supination of 55 
degrees.  The examiner indicated that the veteran lacked 30 
percent of the strength of his grip in the hand and that he 
had full range of motion of the fingers.  The examiner also 
stated that the veteran would get episodes of giving way and 
pain which caused him to have an increase in his functional 
disability, but that he was unable to state to what the 
degree.  The diagnosis was residual fracture of the wrist.  

The 2003 examination findings do not show even the criteria 
for a 10 percent rating under Diagnostic Code 5215 for 
limitation of motion of the left wrist.  The veteran has not 
been shown to have arthritis of the left wrist.  Even 
assuming he has arthritis of the left wrist, and with some 
limitation of motion, such would only support a 10 percent 
rating under Diagnostic Codes 5003 and 5010.  As a 10 percent 
rating is the maximum rating for limitation of wrist motion, 
the effects of pain on motion do not affect the rating.  38 
C.F.R. §§ 4.40, 4.45, 4.59; Spencer v. West, 13 Vet.App. 376 
(2000); Johnson v. Brown, 10 Vet.App. 80 (1997).  The 
evidence also fails to show that the veteran's left wrist is 
ankylosed (i.e., fixed or frozen in one position), and thus a 
higher rating under Diagnostic Code 5214 is not in order.  X-
rays show some malunion of the left ulna, but this supports 
no more than a 10 percent rating under Diagnostic Code 5211.  
As the evidence fails to specifically show nonunion with the 
additional criteria listed in such code, a rating in excess 
of 10 percent is not warranted.  

The preponderance of the evidence is against the claim for an 
increase in a 10 percent rating for residuals of a left wrist 
fracture.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  







ORDER

An increased rating for residuals of a left wrist fracture is 
denied.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



